                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


RICHARD J. REYNA, SR.,

                         Plaintiff,

        v.                                                         Case No. 18-C-1758

JAY KLEMANN, et al.,

                         Defendants.


                                                 ORDER


        Plaintiff Richard J. Reyna, Sr., who is currently incarcerated at Winnebago County Jail, filed

a pro se civil rights complaint under 42 U.S.C. § 1983, alleging that his civil rights were violated.

The court assessed an initial partial filing fee of $46.56 pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. § 1915. On December 6, 2018, Plaintiff filed a letter with the court indicating

that he did not have enough money in his account to pay the filing fee but wanted to proceed with

the case. As a result, the court granted Plaintiff’s motion to proceed without prepayment of the

filing fee, waived the initial partial filing fee, and screened the complaint. The court struck the

complaint and directed Plaintiff to file an amended complaint on or before January 9, 2019.

        Plaintiff later paid the initial partial filing fee on December 13, 2018. On December 17, 2018,

Plaintiff filed a letter with the court requesting that the court refund the money. Plaintiff states that

the Jail’s collection of the initial partial filing fee left him with insufficient funds to respond to the

court’s correspondence or purchase legal supplies. Even though Plaintiff filed an application with

the Jail requesting that it submit the initial partial filing fee, he maintains that he directed the Jail to

delay its collection of the funds until he sees what the court bases its determination on. ECF No. 13
at 4. But the time for a prison inmate to decide whether he wishes to proceed with his case is before

he asks the court to waive his fee and allow him to proceed. Having asked to proceed with his case,

it is too late for Plaintiff to make a refund request now that the court has screened the complaint.

The Jail collected the initial partial filing fee in accordance with the court’s order and Plaintiff’s

request and as mandated by statute. Plaintiff is not entitled to a refund of any monies collected by

the Jail and sent to the court toward payment of the $350.00 filing fee in this action in accordance

with the PLRA.

       IT IS THEREFORE ORDERED that Plaintiff’s request that the court return the initial

partial filing fee (ECF No. 13) is DENIED.

       Dated this 19th day of December, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  2
